DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 8/16/2022. The amendments filed on 8/16/2022 have been entered. Accordingly claims 1-11 remain pending, claims 7 and 8 were withdrawn, claims 12-24 were cancelled, claims 1-6 and 9-11 are examined on the merits.
The  objection to claim 10 because of the informalities have been withdrawn in light of the applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” (“SWIR range being within about 1000nm and 2500nm”) in claim 1 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is not clear what range of about 1000nm and 2500nm is considered within the claimed range.

The depending claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sostek (US20150011892, hereinafter “Sostek”) in view of Wilson et al (Quantitative short-wave infrared multispectral imaging of in vivo tissue optical properties, Journal of Biomedical Optics, Vol. 19, Issue 8, 086011, August 2014).
Regarding the claim 1, Sostek teaches a short-wave infrared (SWIR) imaging system for assessing a tissue damage depth (“the infrared emissions comprise emissions in the short-wave infrared range” [0063]; “IR patterns to evaluate the severity of an injury (e.g., a skin wound or a skin burn) is illustrated” [0064]), the SWIR imaging system comprising: 
a light source for illuminating the wound or burn (“a wound or burn can be evaluated by determining a pattern of IR emissions from the wounded or burnt tissue” [0012]); 
an image light registering camera system in a still or movie format (“FLIR T300 available from FLIR Systems, Inc.]. The IR data [e.g., the thermal image obtained with the IR camera] can then be analyzed and compared with the outcomes of the burns [e.g., the wound contraction and/or the scar depth]” [0065]) in the SWIR range being within about 1000nm and 2500nm, the image light registering camera system configured to image the wound or burn DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 4/21/2022 is acknowledged.
Claims 7, 8 and 12-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II and species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/2022.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites the limitation of “visiblely” which appears to be misspelled.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” (“SWIR range being within about 1000nm and 2500nm”) in claim 1 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is not clear what range of about 1000nm and 2500nm is considered within the claimed range.

The depending claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sostek (US20150011892, hereinafter “Sostek”) in view of Wilson et al (Quantitative short-wave infrared multispectral imaging of in vivo tissue optical properties, Journal of Biomedical Optics, Vol. 19, Issue 8, 086011, August 2014).
Regarding the claim 1, Sostek teaches a short-wave infrared (SWIR) imaging system for assessing a tissue damage depth (“the infrared emissions comprise emissions in the short-wave infrared range” [0063]; “IR patterns to evaluate the severity of an injury (e.g., a skin wound or a skin burn) is illustrated” [0064]), the SWIR imaging system comprising: 
a light source for illuminating the wound or burn (“a wound or burn can be evaluated by determining a pattern of IR emissions from the wounded or burnt tissue” [0012]); 
an image light registering camera system in a still or movie format (“FLIR T300 available from FLIR Systems, Inc.]. The IR data [e.g., the thermal image obtained with the IR camera] can then be analyzed and compared with the outcomes of the burns [e.g., the wound contraction and/or the scar depth]” [0065]) in the SWIR range being within about 1000nm and 2500nm, the image light registering camera system configured to image the wound or burn and output imaging information (“IR or subsets of wavelength ranges within the far IR” [0012]; “wavelength in the range of 0.7 μm to 25 μm” [0063]; “IR patterns to evaluate the severity of an injury (e.g., a skin wound or a skin burn) is illustrated” [0064]); and 
a detection system configured to receive the imaging information (“levels of emission are determined using a detector [e.g., an IR detector, for example a far-IR detector] that can detect and/or display small differences in the amount of IR energy emitted from an object” [0006]) and process the imaging information to determine a tissue damage depth, the detection system configured to output a signal in response to the determined tissue damage depth (“IR emission can be used to identify a center of a region of burned tissue being evaluated…Nonetheless, a region of low IR emission [e.g., the region of the burned tissue having the lowest levels of IR emission, or a local minimum of infrared emission surrounded by areas having higher levels of IR emission] can be used as a point of origin for an analysis to determine the severity of the burn [e.g., the depth of the burn]” [0007]; also see [0060] and [0110]-[0117]).
Sostek teaches various IR imaging in different embodiment, Sostek does not teach short-wave infrared range in the same embodiment as relied upon above.
However, it would have been obvious to an ordinary skilled in the art before the invention was made to modify the relied method and device of the embodiment of references as outlined above with short-wave infrared range having a wavelength of about 1 μm to about 3 μm because shorter and shallower burns appear overall hotter (higher IR emissions) than the deeper burns which would allow accurate images of damage and/or provide treatments in spatially accurate position to prepare, treat, and/or heal different levels of injury ([0110] of Sostek).
Further Sostek does not point out the specifics of using a plurality of discrete and separate wavelengths; and outputting, detecting and processing multi-spectral reflectance imaging information.
However, in the same field of endeavor, Wilson teaches quantitative short-wave infrared multispectral imaging of in vivo tissue optical properties (title) illumination to extract tissue absorption and scattering properties over a wavelength range (850 to 1800 nm) largely unexplored by previous tissue optics techniques. To obtain images over this wavelength range, we employ a SWIR camera (abst). Extract spatially resolved tissue properties at multiple wavelengths from reflectance measurements at multiple spatial frequencies (introduction 1st par.). The multispectral SWIR data illustrate a mean postburn increase of greater than 10% in μa  over the 1150 to 1800 nm range. This change is attributed to increased water fraction caused by edema (last par. of Data Analysis Methods and Results section). For further detailed info see figs. 1-3 and the associated sections.
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with using a plurality of discrete and separate wavelengths; and outputting, detecting and processing multi-spectral reflectance imaging information as taught by Wilson because it allows for enhanced tissue characterization,  increase in penetration depth at some wavelengths and increased sensitivity to absorption from water and lipids (conclusion of Wilson).

Regarding the claim 3, Sostek teaches the image light registering camera system comprises a plurality of SWIR filters (“reflected infrared radiation may be reduced by using a filter or polarizing screen above or around an injured area to prevent external infrared radiation from reaching the tissue” [0056]).

Regarding the claim 6, Sostek teaches a mobile structure supporting the light source and the image light registering camera system in a predetermined orientation, the mobile structure being portable (see fig. 1 and the associated pars.).

Regarding the claim 9, Sostek teaches the detection system detects area of disorganization in a dermal or epidermal architecture (“a superficial dermal burn, contact with a bar at 80° C. for 20 seconds can be used to create a mid-dermal burn, and contact with a bar at 80° C. for 30 seconds can be used to create a deep dermal burn. IR emissions from the burns can then be detected and/or measured using an appropriate IR detector” [0065]; also see [0072]; “determine the depth of a skin injury, e.g., whether a skin injury is limited to epidermal tissue or extends into or through dermal tissue or into or through basement membrane” [0089]).

Regarding the claim 10, Sostek teaches a projector system receiving the assessment from the detection system and visibly projecting information upon the wound or burn (“displaying the pattern of injury on the subject [e.g., using a projector, or other technique], levels or types of treatment can be precisely targeted” [0086]).

Regarding the claim 11, Sostek teaches the projected information is wound or burn boundary information, area of interest, or debridement information (“displaying the pattern of injury on the subject [e.g., using a projector, or other technique], levels or types of treatment can be precisely targeted” [0086]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sostek (US20150011892, hereinafter “Sostek”)  in view of Wilson as applied to claim 1 above and further in view of Islam (US20160327476, hereinafter “Islam”).
Regarding the claim 2, above noted combination  teaches all the limitations of the claim except for light source comprises a tungsten-filament light source having a dichroic mirror.
However, in the same field of endeavor, Islam teaches a wearable device for use with a smart phone or tablet includes a measurement device having a light source with a plurality of light emitting diodes (LEDs) for measuring physiological parameters and configured to generate an optical beam with wavelengths including a near-infrared wavelength between 700 and 2500 nanometers (abst). A short-wave infrared wavelength between approximately 1400 nanometers and approximately 2500 nanometers [0014]. SWIR an incandescent lamp that can be used is based on tungsten and halogen, which have an emission wavelength between approximately 500 nm to 2500 nm [0107] along with a dichroic mirror [0055]. 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with tungsten-filament light source having a dichroic mirror as taught by Islam because by using brighter light sources it allows for the near-infrared signal level from blood constituents may be increased ([0008] of Islam).

 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sostek ( US20150011892, hereinafter “Sostek”) in view of Wilson as applied to claims 3 and 1 above and further in view of Cohen et al (US20160051147, hereinafter “Cohen”).
Regarding the claim 4, above noted combination teaches reflected infrared radiation may be reduced by using a filter or polarizing screen above or around an injured area to prevent external infrared radiation from reaching the tissue; yet, does not teach the specifics of plurality of SWIR filters comprises a 1200±10nm filter, a 1650±10nm filter, and a 1940±10nm filter.
However, Cohen teaches plurality of SWIR filters comprises a 1200±10nm filter, a 1650±10nm filter, and a 1940±10nm filter (“SWIR radiation in the wavelength range from about 1400 nm to about 1500 nm. The radiation may originate from a wideband source (e.g., an incandescent or other thermal source, or from a fluorescent source), or from a narrowband source (e.g., laser diode or light emitting diode). The irradiation may be filtered or otherwise manipulated. For example, radiation that is emitted by a wideband radiation source may be filtered or otherwise manipulated to select only that radiation that is within the water-absorbed spectral band.” [0141]).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with plurality of SWIR filters comprises a 1200±10nm filter, a 1650±10nm filter, and a 1940±10nm filter as taught by Cohen because controller 28 may be configured to digitally filter the signals of infrared detector to remove effects of baseline wandering and artifacts caused by patient movement which helps to accurately determine medical conditions of accumulation of liquids under the skin surface. Such conditions may include otitis, pressure ulcers, or other types of deep tissue injury under intact skin ([0002] of Cohen).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sostek ( US20150011892, hereinafter “Sostek”) in view of Wilson as applied to claims 3 and 1 above and further in view of McQuilkin et al (US 20160069743, hereinafter “McQuilkin”).
Regarding the claim 5, above noted combination teaches all the limitations of the claim except for the detection system averages the imaging information and outputs a de-noised and normalized image.
However, in the same field of endeavor, McQuilkin teaches spectral imaging system including SWIR for detecting/imaging tumors, skin cancer, wounds (abst and [0151]). The operational equipment comprises a spectral filter card 106 and a multi-camera array 111 having image capturing elements (such as CCD sensors). The operational processing components may include the following processing steps: image acquisition, image alignment, image normalization [0147]. The intensity of each acquired image may be normalized in optional block 34 to take the spectral features of the given illumination into account [0183]. 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with detection system averages the imaging information and outputs a de-noised and normalized image as taught by McQuilkin because which helps to rapidly, remotely and accurately detect, locate or quantify information of interest, such as the presence or amount of a target substance at particular location(s) in a scene ([0014] of McQuilkin).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding the rejection under 35 USC 112(b), the applicant argues that one of ordinary skilled in the art would understand what meant by about 1000nm and 2500nm yet does not define what it would be. Since it is relative term one may construe the ranges in far extremes. It is suggested to define those terms. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SERKAN AKAR/           Primary Examiner, Art Unit 3793